             Case 1:20-cv-03909 Document 1 Filed 05/19/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MATILDE GATTONI,

                               Plaintiff,                     Docket No. 1:20-cv-3909

        - against -                                           JURY TRIAL DEMANDED


 MICROSOFT CORPORATION

                                Defendant.


                                            COMPLAINT

       Plaintiff Matilde Gattoni (“Gattoni” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Microsoft Corporation (“Microsoft” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photographs of women leading China’s wine revolution, owned and registered by

Gattoni, a professional photographer. Accordingly, Gattoni seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
              Case 1:20-cv-03909 Document 1 Filed 05/19/20 Page 2 of 5




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York and is registered with the New

York State Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Gattoni is a professional photographer in the business of licensing her

photographs to online and print media for a fee having a usual place of business at Via Sandra

Botticelli, 22, 20133, Milan Italy.

       6.      Upon information and belief, Microsoft is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business at 11

Times Square, New York, New York 10036. Upon information and belief, Microsoft is

registered with the New York State Department of Corporations to do business in New York. At

all times material hereto, Microsoft has owned and operated a website at the URL:

www.MSN.com (the “Website”).

                                      STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photographs

       7.      Gattoni photographed women leading China’s wine revolution (the

“Photographs”). A true and correct copy of the Photographs is attached hereto as Exhibit A.

       8.      Gattoni is the author of the Photographs and has at all times been the sole owner

of all right, title and interest in and to the Photographs, including the copyright thereto.

       9.      The Photographs were registered with United States Copyright Office and were

given Copyright Registration Number VA 2-134-533.

       B.      Defendant’s Infringing Activities
                Case 1:20-cv-03909 Document 1 Filed 05/19/20 Page 3 of 5




          10.    Microsoft ran an article on the Website entitled These are the women leading

China’s wine revolution. See: https://www.msn.com/en-ca/news/world/these-are-the-women-

leading-chinas-wine-revolution/ar-BBZiauE#image=BBZiauE_1|3. The article featured the

Photographs. Screenshots of the Photographs on the Website are attached hereto as Exhibit B.

          11.    Microsoft did not license the Photographs from Plaintiff for its article, nor did

Microsoft have Plaintiff’s permission or consent to publish the Photographs on its Website.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.    Microsoft infringed Plaintiff’s copyright in the Photographs by reproducing and

publicly displaying the Photographs on the Website. Microsoft is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photographs.

          14.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.    Upon information and belief, the foregoing acts of infringement by Microsoft

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
             Case 1:20-cv-03909 Document 1 Filed 05/19/20 Page 4 of 5




       17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photographs, pursuant to 17 U.S.C.

§ 504(c).

       18.    Plaintiff further is entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Microsoft be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photographs in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photographs; or b) alternatively, statutory damages of up to

              $150,000 per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
    Case 1:20-cv-03909 Document 1 Filed 05/19/20 Page 5 of 5




May 19, 2020
                                         LIEBOWITZ LAW FIRM, PLLC
                                         By: /s/Richard Liebowitz
                                              Richard P. Liebowitz
                                         11 Sunrise Plaza, Suite 305
                                         Valley Stream, NY 11580
                                         Tel: (516) 233-1660
                                         RL@LiebowitzLawFirm.com

                                        Attorneys for Plaintiff Matilde Gattoni
